            Case 6:20-cv-00585-ADA Document 34 Filed 12/08/20 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                          WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                  §
BRAZOS LICENSING AND                         §
DEVELOPMENT                                  §      CIVIL ACTION NO. 6:20-cv-585[ADA]
                                             §
v.                                           §
                                             §
GOOGLE LLC                                   §

                                        NOTICE OF FILING

         Pursuant to the Court’s Procedures Regarding Technology Tutorials, Claim Construction,

Discovery Disputes, and Trial Date, Google submits the attached joint correspondence marked as

Exhibit A for the Court’s consideration.

DATED: December 8, 2020                      /s/ Michael E. Jones
                                             Matthew S. Warren (pro hac vice)
                                             Jen Kash (pro hac vice)
                                             Warren Lex LLP
                                             2261 Market Street, No. 606
                                             San Francisco, California, 94114
                                             +1 (415) 895-2940
                                             +1 (415) 895-2964 facsimile
                                             20-571@cases.warrenlex.com
                                             20-580@cases.warrenlex.com
                                             20-583@cases.warrenlex.com
                                             20-585@cases.warrenlex.com

                                             Tharan Gregory Lanier
                                             JONES DAY
                                             1755 Embarcadero Road
                                             Palo Alto, Ca 94303
                                             Telephone: (650) 739-3939
                                             Facsimile: (650-739-3900
                                             tglanier@jonesday.com




{A07/07713/0106/W1702588.1 }
            Case 6:20-cv-00585-ADA Document 34 Filed 12/08/20 Page 2 of 2




                                            Michael E. Jones
                                            SBN: 10929400
                                            Patrick C. Clutter
                                            SBN: 24036374
                                            POTTER MINTON, PC
                                            110 North College, Suite 500
                                            Tyler, Texas 75702
                                            Tel: 903-597-8311
                                            Fax: 903-593-0846
                                            mikejones@potterminton.com
                                            patrickclutter@potterminton.com

                                     COUNSEL FOR DEFENDANT



                               CERTIFICATE OF SERVICE

         The undersigned certifies that on December 8, 2020, I electronically filed this document
with the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing
to all counsel of record, all of whom have consented to electronic service in this action.

                                                    /s/ Michael E. Jones




{A07/07713/0106/W1702588.1 }
